Citation Nr: 0944996	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-28 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In June 2007, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In an October 2007 decision, the Board denied service 
connection for bilateral hearing loss and tinnitus.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, the Court, in a May 2009 Order, 
vacated the Board's decision and remanded the matter to the 
Board.


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to service.  

2.  Bilateral tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Bilateral tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.


Service Connection

The Veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as the result of his duties in 
active service as a flight navigator.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Since November 1, 1967, audiometric results have been 
reported in standards set forth by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  Service department audiometric charts 
dated after November 1, 1967 are presumed to be in ISO-ANSI 
units unless otherwise specified, while such charts in VA 
medical records dated after June 30, 1966, are similarly 
presumed to be in ISO-ANSI units.

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a relationship between the veteran's service and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d) which provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection, the Veteran must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Davidson reaffirms the holdings in Jandreau and Buchanan that 
VA must consider the competency of the lay evidence and 
cannot outright reject such evidence on the basis that such 
evidence can never establish a medical diagnosis or nexus.  
This does not mean, however, that lay evidence is necessarily 
always sufficient to identify a medical diagnosis, but rather 
only that it is sufficient in those cases where the lay 
person is competent and does not otherwise require 
specialized medical training and expertise to do so, i.e., 
the Board must determine whether the claimed disability is a 
type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, 
to specifically include varicose veins, tinnitus, and flat 
feet.  See Barr; Charles v. Principi, 16 Vet. App. 370, 374 
(2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
An appellant generally is not competent to diagnose his 
mental condition; he is only competent to identify and 
explain the symptoms that he observes and experiences.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report that he has ringing 
in his ears and trouble hearing, he is not competent to 
report that he has a certain level of hearing impairment as 
measured in Hertz as such assessments are not simple in 
nature.  See Jandreau; see also Woehlaert.  

A review of the service treatment records reflects no 
complaints of hearing loss or tinnitus.  These records do 
show that the Veteran complained of a blocked ear in June 
1965, was treated with Actifed, and was asymptomatic one week 
later.  There is no mention of hearing difficulties 
associated with this treatment.  However, audiometric testing 
revealed changes in hearing ability during service.  

A commissioning report of medical examination, dated in April 
1963, contains audiometer test results.  In pure tone 
thresholds (converted to ISO), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
10
LEFT
10
10
10
N/A
10


Thus, the Veteran had pure tone thresholds of 10 decibels, in 
both ears, at the frequencies, 500, 1000, 2000, and 4000 
Hertz.  Over the next several years, the Veteran's hearing 
was tested on multiple occasions, reflecting relatively 
consistent results until July 1968 and December 1968 when an 
apparent decrease in hearing ability was shown.  

The December 1968 examination was the separation examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
20
LEFT
20
20
25
25
25

These results show a change in the Veteran's hearing ability 
since service entrance examination.  

Post-service, the Veteran was afforded audiological testing 
by private healthcare providers which were conducted in 
September 1978, November 1999, and December 2001.  However, 
these results are in graphical format and the Board is not 
permitted to interpret non- numerical audiological testing 
results.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  

However, in an August 2005 letter from S.C.P., Aud., Clinical 
Audiologist, provided an interpretation of those results, 
which showed that the Veteran has current hearing loss within 
the meaning of 38 C.F.R. § 3.385 as of 1999.  Also, in that 
letter, this private audiologist stated that the 1978 test 
results revealed a mild high frequency hearing loss 
bilaterally and that the 1999 and 2001 results revealed a 
moderately-severe high frequency hearing loss.  She provided 
an opinion that she believed it likely that a major 
contributing factor to the Veteran's hearing loss was 
exposure to noise as a flight navigator during service.

In July 2004, the Veteran underwent a VA hearing examination.  
Again, hearing loss as defined by 38 C.F.R. § 3.385 was 
demonstrated.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 98 percent in 
the left ear.  A diagnosis was provided of sensorineural 
hearing loss for both ears.

In June 2005, after a review of the Veteran's claims file, a 
VA audiologist rendered an opinion as to the nature and 
etiology of the Veteran's current hearing loss and tinnitus.  
She noted that there was a hearing change from the April 1963 
hearing examination and the December 1968 hearing 
examination.  She remarked that the flatness of the 
configuration was more suggestive hearing changes due to 
causes other than noise exposure.  She also stated that the 
Veteran's hearing at separation from active service did not 
meet the VA standard for service connection.  Furthermore, 
she noted that the Veteran had first complained of tinnitus 
many years post service.  She concluded that it was unlikely 
that his hearing loss was related to military service.  She 
also stated that tinnitus generally precedes or accompanies 
hearing changes related to noise but in this case, the 
tinnitus did not manifest until well after service- related 
noise exposure.  She concluded that it was unlikely that the 
Veteran's current tinnitus is related to noise exposure 
during service.  

In July 2005, after review of the claims file, another VA 
audiologist provided an opinion that the Veteran's present 
hearing loss and tinnitus were not caused by noise in 
service.  He based is opinion on the December 1968 medical 
examination, which he stated showed normal hearing by VA 
standards, and upon the Veteran's report that he did not 
notice tinnitus until at least 25 years after separation from 
service.

The Board notes, however, that the VA opinions did not 
reference all of the historical inservice audiometric 
findings nor the post-service results from testing, including 
the July 1968 inservice audiometric testing which showed an 
apparent decrease in hearing ability (consistent with the 
later December 1968 examination).  Also, the opinions 
indicated that the Veteran did not have military-related 
hearing loss because hearing loss as defined by 38 C.F.R. 
§ 3.385 was not shown on separation.  However, the increase 
in hearing thresholds over the course of active service was 
not fully explored.  Thus, the VA opinions are of diminished 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In April 2009, S.C.P., Aud., Clinical Audiologist, submitted 
another evaluation of the Veteran's hearing loss and 
tinnitus.  In that letter, she provided a very thorough 
historical review of the Veteran's hearing audiograms.  She 
also discussed his history of being a navigator during 
service.  In reviewing the inservice records, she set them 
all forth and stated that there was a threshold shift in the 
Veteran's hearing which was first shown in July 1968.  She 
noted that post-service, the Veteran did not have noise 
exposure.  Also, there was no family history of hearing 
disability or exposure to medications causing hearing loss.  
She stated that it was evident that the Veteran had a 
significant high frequency hearing loss and tinnitus which 
were consistent with a history of noise exposure.  It was 
more likely than not that this hearing loss was due to 
inservice noise exposure as there was no significant noise 
exposure following service.  

Thereafter, in August 2009, the Veteran was examined by an 
audiologist, L.J., M.S., and the report was reviewed by a 
physician, T.S., M.D.  It was indicated that the Veteran had 
mild to moderately severe sensorineural hearing loss 
bilaterally which downsloped into the high frequencies and 
there was a notch at 4000 Hertz with an upslope after that.  
The physician provided an opinion that the audiogram was 
consistent with previous noise exposure.  In addition, the 
Veteran had tinnitus.  The physician referred to prior 
hearing evaluation and indicated that his hearing loss was 
most consistent with noise induced hearing loss and was more 
likely than not a result of military noise exposure given the 
appearance of his previous audiograms.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  

The relevant focus is not on whether the clinician had access 
to the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains 
only data and conclusions is not entitled to any weight and a 
review of the claims file cannot compensate for lack of the 
reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
is derived.  In sum, in Nieves-Rodriguez, the Court indicated 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion.  

In this case, the Board finds that the opinions provided by 
S.C.P., Aud., Clinical Audiologist, are based on the most 
complete medical history, which is also most thoroughly 
addressed by this audiologist.  She set forth all of the 
inservice audiometric findings and referred to the threshold 
shifts, reviewed inservice noise exposure, and reviewed the 
lack of post-service noise exposure.  The Board therefore 
attaches the most probative value to her opinions as they are 
well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  In addition, the recent August 2009 report 
supports those opinions and the assertion that the Veteran's 
hearing loss and tinnitus are due to inservice noise 
exposure.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, the most probative evidence establishes that 
service connection for bilateral hearing loss is warranted.  

With regard to tinnitus, the VA opinions weigh against that 
claim and the August 2009 opinion weighs in favor of the 
claim.  The Board finds that the medical evidence of record 
is in relative equipoise as to the matter of whether tinnitus 
is attributable to service.  There are contradictory 
opinions, but the Board finds that they are of equally 
probative value as they were provided by specialists and were 
based on mostly accurate medical histories with regard to 
tinnitus.  The evidence in this case is so evenly balanced so 
as to allow application of the benefit-


of-the-doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
service connection for tinnitus is also warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


